DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda Serapiglia on 8/10/2021.
The application has been amended as follows:
In claim 5, amend as:
The method of claim 22 [[1]], wherein the PVD comprises: 

accelerating the ionized gas particles onto a target comprising the metal using an electric and/or magnetic field  and a power in a range of 10 W to 100 kilowatts.

In claim 7, amend as:
The method of claim 5, wherein the metal comprises a layer having a thickness in a range of 600-1500 Å 

In claim 8, amend as:
A plurality of the devices made using the method of claim 22 

In claim 9, amend as:
The method of claim 22 [[1]], wherein the and the electrode having an electrochemically active surface.

In claim 10, amend as:
The method of claim 22 [[1]], wherein:
the cutting comprises cutting along a line surrounding each of the devices on the substrate; and 
the removing comprises peeling each of the devices from the substrate.

In claim 11, amend as:
The method of claim 22 [[1]], wherein the pressure is determined using a method comprising: 
measuring a degree of adhesion of the film to the substrate as a function of the pressure used during the PVD; and 
determining the pressure that achieves the adhesion of the film to the substrate that allows [[the]] lifting of the metal.

In claim 15, amend as:
The method of claim 11, further comprising: 	
controlling at least one PVD 
measuring the degree of adhesion of the film to the substrate as a function the at least one PVD parameter; and
depositing the film using the at least one PVD parameter and the pressure achieving the adhesion.

In claim 22, amend as:
a plurality of 
placing a substrate in a physical vapor deposition (PVD) chamber;
setting a pressure of a gas in the PVD chamber, wherein the pressure is in a range of 2-250 millitorr (mTorr); 
depositing metal on the substrate in the PVD chamber using sputtering and the metal comprises at least one structured layer comprising pillars; and
depositing a film on the metal; 
processing, including cutting, the film into the [[a]] plurality of devices while the film is adhered to the substrate, wherein the processing further comprises cutting the metal so that each of the devices comprise a portion of the metal; and
	removing  each of the devices from the substrate after the cutting, wherein the the portion of the metal comprising an [[a]] electrode used for sensing a concentration  of an analyte in an in-vivo environment in contact with the working electrode, and 
wherein the portion of the metal comprises an exposed surface of the sensor.

In claim 23, amend as:
The method of claim 22, wherein: 
the sensor comprises an analyte sensing layer on a [[the]] working electrode; and
	 the analyte sensing layer detectably alters an electrical current at the working electrode in a presence of the analyte


In claim 26, amend as:
The method of claim 22 [[25]], wherein the electrode comprises a counter electrode.

In claim 27, amend as:
The method of claim 26, further comprising depositing a [[the]] working electrode and an insulating layer, wherein: 
	the sensor comprises the counter electrode on a backside of the sensor; and 
	an insulating layer is between the working electrode and the counter electrode.

Claims 1-3, 20-21, 25 and 28 are canceled.

Election/Restrictions
Claim 22 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I-III and Species 1A-2A 1B-2B, as set forth in the Office action mailed on 2/20/2020, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 5-12, 15, 22-24, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 22 of the invention is not shown in the prior art of a method of making a plurality of devices for sensing a concentration of an analyte in an in-vivo environment, the method comprising:
placing a substrate in a physical vapor deposition (PVD) chamber, setting a pressure of a gas in the PVD chamber, and depositing metal onto the substrate using sputtering with the pressure to adhere the metal to the substrate, depositing a film onto the metal, processing that includes cutting the film into the plurality of devices while the film and metal are adhered to the substrate, and especially with regards to:
the pressure for the sputtering is in a range of 2-250 mTorr, the sputtering of the metal is directly onto (i.e. physically contacting) the substrate, and the metal comprises at least one structured layer comprising pillars (the ‘pillars’ shape and ‘directly’ interpreted in view of Applicant’s fig. 8B);
the cutting of the film also includes cutting the metal so that each of the devices comprises a portion of the metal; and
removing each of the devices (which includes both the film and metal) from the substrate after the cutting, wherein the devices after the removing each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794